 569318 NLRB No. 58MARBLE WORKERS LOCAL 67 (FISHER & REID TILE CO.)1The Respondents' names have been amended as stipulated at thehearing.2After the filing of briefs, Local 98T filed a motion to reopen therecord to submit certain documents involving a work dispute with
a different employer. Local 67 and Local 25 oppose the motion.
Local 98T has not demonstrated the relevance of these documents
to the instant proceeding, and we ascertain none. Accordingly, the
motion is denied.3The Employer is also engaged in ``soft'' tile setting, but suchwork is not involved in the instant dispute.Ceramic Tile Layers and Terrazzo Workers UnionLocal 67, BAC and Fisher & Reid Tile Co.,Inc.Local No. 25 Tile Helpers Union BAC and Fisher& Reid Tile Co., Inc.Tile, Marble, Terrazzo, Finishers, Shopworkers andGranite Cutters Local 98T, UBCJA1and Fish-er & Reid Tile Co., Inc. Cases 13±CD±504, 13±CD±505, and 13±CD±506August 25, 1995DECISION AND DETERMINATION OFDISPUTEBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDTRUESDALEThe charges in this Section 10(k) proceeding werefiled October 26, 1994, by Fisher & Reid Tile Co.,
Inc., the Employer. The charges in Cases 13±CD±504
and 13±CD±505 allege that the Respondents, Ceramic
Tile Layers and Terrazzo Workers Union Local 67,
BAC (Local 67) and Local No. 25 Tile Helpers Union
BAC (Local 25) each violated Section 8(b)(4)(D) of
the National Labor Relations Act by engaging in pro-
scribed activity with an object of forcing the Employer
to assign certain work to employees represented by
them rather than to employees of the Employer rep-
resented by Tile, Marble, Terrazzo, Finishers,
Shopworkers and Granite Cutters Local 98T, UBCJA
(Local 98T). The charge in Case 13±CD±506 alleges
that Respondent Local 98T violated Section 8(b)(4)(D)
by engaging in proscribed activity with an object of
forcing the Employer to assign certain work to em-
ployees represented by it rather than to employees rep-
resented by Local 67 and Local 25. The hearing was
held on January 4, 5, and 6, and February 2, 3, and
4, 1995, before Hearing Officer Mary Ellen LaCien.
Thereafter, the Employer, Local 67, Local 25, and
Local 98T each filed a brief in support of its posi-
tions.2The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board affirms the hearing officer's rulings, find-ing them free from prejudicial error. On the entire
record, the Board makes the following findings.I. JURISDICTIONThe Employer is engaged in part in the business ofinstallation of commercial tile. Within the calendar
year preceding January 1995, a representative period,
it purchased tile and related products valued in excess
of $50,000 from a supplier located within the State of
Illinois, which supplier purchased and received those
products directly from sources located outside the State
of Illinois. The parties stipulated, and we find, that the
Employer is engaged in commerce within the meaning
of Section 2(6) and (7) of the Act. We further find that
Local 67, Local 25, and Local 98T are, as stipulated
by the parties, labor organizations within the meaning
of Section 2(5) of the Act.II. THEDISPUTE
A. Background and Facts of DisputeThe work involved in this jurisdictional dispute isthe setting and finishing of ``hard'' or ceramic tile in
the building and construction industry.3As a matter ofbrief factual background, it is notable that beginning in
the mid-1980's in the Chicago metropolitan area, there
was a prolonged dispute over the representation of tile
finishing workers between the Tile, Marble, Terrazzo,
Finishers and Shopworkers International Union (TMT)
and the International Union of Bricklayers and Allied
Craftsmen (Bricklayers). Over a period of time, what
formerly had been Local 25 of TMT became what is
now Respondent Local 25 of Bricklayers, with most of
the local membershipÐtile finishing workersÐeffec-
tively shifting from the one international union to the
other. TMT merged with the United Brotherhood of
Carpenters and Joiners of America (Carpenters) and
what was left of TMT Local 25, consolidated with
TMT Local 98, became what is now Respondent 98T
of the Carpenters. Respondent Local 98T began efforts
to represent tile setters as well as tile finishers. In the
Chicago area, tile setters traditionally have been rep-
resented by Local 67 of the Bricklayers. Thus, by
1994, when the instant dispute arose, Respondent
Local 25 represented tile finishers, Respondent Local
67 represented tile setters, and Respondent Local 98T
represented tile finishers and tile setters, and, predict-ably, jurisdictional disputes involving the three locals
and various employers had occurred as a result.The Employer is a relatively small tile setting andfinishing contractor. It has about four employees per-
forming this work, all of whom are members of Local
98T. The Employer has a collective-bargaining agree-
ment with Local 98T. On October 26, 1994, it filed
charges alleging 8(b)(4)(D) violations against all three
Respondents in this case. The Employer's contentions 570DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4Quaglia testified that Juergensen stated that Local 67 would pick-et the job as well, but there is no evidence that the Employer heard
Juergensen's statement or later heard about it, if in fact it was made.5Respondent Local 25 also contends that in any event the noticeof hearing should be quashed because there is no reasonable cause
to believe that it violated Sec. 8(b)(4)(D).encompass alleged unlawful conduct reaching back to1993.About August 1993, the Employer was working ona contract at the Yorktown Mall in the Chicago area.
Representatives of Respondents Local 67 and Local 25
appeared at the worksite and claimed the Employer's
tile setting and tile finishing work. In particular, Ed-
ward Miller, the Local 25 representative, stated that the
Employer would not do any more jobs ``in Cook
County'' and that he would file jurisdictional claims
against the Employer wherever it worked with Local
98T-represented employees. Some evidence was also
submitted indicating that in one instance Miller may
have vandalized building material owned by the Em-
ployer.In September 1994, the Employer was working ona contract at the Woodfield Mall in the Chicago area.
Edward Juergensen, a Local 67 representative, ap-
peared and, claiming the tile setting work, he stated
that Local 67 would follow the Employer from job to
job and file jurisdictional claims. Both Local 67 and
Local 25 did file a jurisdictional claim with the Cook
County Joint Conference Board (JCB) concerning the
Employer's tile work at the Woodfield Mall. Although
invited, neither the Employer nor Local 98T partici-
pated in the JCB hearing. On September 21, 1994, the
JCB issued a determination awarding the tile setting
work at the Employer's Woodfield Mall job to Local
67 and the tile finishing work to Local 25. The Em-
ployer did not comply with the award. Subsequently,
Juergensen again appeared at the Woodfield Mall
worksite, and, with the JCB award in hand, claimed
the tile setting work. It is apparent that Juergensen
later was asked to leave the site by mall security per-
sonnel, but the reason for the request is not established
in the record.In October 1994, the Employer was working on atile contract at the Old Orchard Mall in Skokie, Illi-
nois, in the Chicago area. On October 12, Miller of
Local 25 and Juergensen of Local 67 came to the
worksite and asked to see the union cards of the Em-
ployer's employees. The Employer contacted Emil
Quaglia, a representative of Local 98T, who appeared
at the site. Miller and Juergensen claimed the tile set-
ting and tile finishing work that the Employer's Local
98T-represented employees were performing. Juergen-
sen asserted that the JCB award concerning the
Woodfield Mall job was proof that the tile setting
work at this job must also be assigned to Local 67-rep-resented employees. Quaglia and Juergensen had a
heated discussion; Robert Fisher, a tile setter and an
official of the Employer, overheard Quaglia tell Juer-
gensen that if Local 98T lost the tile setting and finish-
ing work, he would strike the Employer and picket thejob.4The Employer completed its work at the Old Or-chard Mall in the first week of November 1994.B. Work in DisputeThe Regional Director's notice of hearing definedthe instant dispute as involving tile setting and tile fin-
ishing work at the Old Orchard Mall, ``and all other
places in northern Illinois where the jurisdictions of
Tile, Marble and Terrazzo Workers Local 98T,
UBCJA, Tile Helpers Local 25, BAC and Ceramic Tile
Layers Local 67, BAC coincide.'' However, as ex-
plained below, we find that there is reasonable cause
to believe that Section 8(b)(4)(D) has been violated
only at the Employer's worksite at the Old Orchard
Mall. Accordingly, this dispute is limited to the Em-
ployer's tile setting and finishing work at that work-
site.C. Contentions of the PartiesThe Employer and Respondent Local 98T argue thatall three Respondents have violated Section 8(b)(4)(D)
in light of the incidents at the Yorktown Mall, the
Woodfield Mall, and the Old Orchard Mall, and in
light of the JCB grievance filed by Respondents Local
67 and Local 25. They also contend that there is no
method for the voluntary adjustment of this dispute to
which all the parties have consented to be bound. They
further contend that based on the factors of collective-
bargaining agreements, past practice and the employ-
er's preference, economy and efficiency, and relative
skills, the disputed work should be awarded to the em-
ployees represented by Respondent Local 98T. Finally,
they argue that a broad, areawide award is appropriate
in the circumstances of this case.Respondent Local 25 and Respondent Local 67argue that the Regional Director's notice of hearing
should be quashed because there is not sufficient evi-
dence of reasonable cause to believe that Section
8(b)(4)(D) has been violated by any of the Respond-ents.5They also argue for quashing the notice becausethe JCB process provides an alternative method for the
voluntary adjustment of this jurisdictional dispute.
They further contend that, alternatively, the factors of
prior jurisdictional dispute awards, economy and effi-
ciency, relative skills, and area practice favor an award
of the tile setting work to Local 67 and the tile finish-
ing work to Local 25. They also argue that an
areawide award is not appropriate in this case. 571MARBLE WORKERS LOCAL 67 (FISHER & REID TILE CO.)D. Applicability of the StatuteBefore the Board may proceed with a determinationof a dispute pursuant to Section 10(k) of the Act, it
must be satisfied that there is reasonable cause to be-
lieve that Section 8(b)(4)(D) has been violated and that
the parties have not agreed on a method for the vol-
untary adjustment of the dispute.1. With respect to an alternative method of adjustingthis dispute, Respondent Locals 67 and 25 argue that
all three Respondents and the Employer are within the
jurisdiction of the JCB and that therefore the JCB's au-thority to resolve jurisdictional disputes provides an
appropriate alternative procedure for disposing of the
instant case. It is undisputed that Local 67 and Local
25 are bound by the authority of the JCB. Local 67
and Local 25 assert that Local 98T is similarly bound,
based on, inter alia, its affiliation with the Chicago and
Cook County Building and Construction Trades Coun-
cil. (The Trades Council, together with the Construc-
tion Employers Association, authorize the existence
and operation of the JCB by agreement.) Local 25 and
Local 67 further contend that the JCB's jurisdiction
over the Employer is mandated by the Trades Coun-
cil's constitution and bylaws, which assertedly indicate
that employers which have collective-bargaining agree-
ments with unions affiliated with the Trades Council
agree to abide by the authority of the JCB. Thus, ac-
cording to Local 25 and Local 67, the Employer is
under the jurisdiction of the JCB by virtue of its col-
lective-bargaining agreement with Local 98T.The assertion that the Trades Council's constitutionand bylaws require the Employer's compliance with
the authority of the JCB does not establish that the
Employer has in fact agreed to be so bound. The Em-
ployer's collective-bargaining agreement with Local
98T was not negotiated on the Employer's behalf by
the Construction Employers Association, and the Em-
ployer is not a member of that association. There is
nothing in the Employer's collective-bargaining agree-
ment with Local 98T nor any other evidence which in-
dicates that the Employer has consented to submit to
the JCB's jurisdiction. Thus, even were we to assume
that Local 98T is bound by the JCB's dispute deter-minations, there is insufficient evidence that the Em-
ployer has consented to be bound. See, e.g., PlasterersLocal 502 (Advance Terrazzo), 272 NLRB 810, 811(1984).2. Regarding the question of whether there is rea-sonable cause to believe that a violation has occurred,
the unfair labor practice charges the Employer filed on
October 26, 1994, allege that all three of the Respond-
ent Locals engaged in conduct violating Section
8(b)(4)(D). As set forth below, however, we find that
the ``reasonable cause'' standard has been satisfied
only with respect to Respondent Local 98T.The Yorktown Mall matter occurred, as alleged, inAugust 1993. Because this was well before the 6-
month limitation period for filing charges under Sec-
tion 10(b), we do not pass on the substance of any un-
fair labor practice allegations against Local 25 or Local
67 regarding that location, and we find it unnecessary
to consider this matter further in evaluating the ``rea-sonable cause'' question in this case.With regard to the Employer's Woodfield Mall jobin September 1994 and its Old Orchard Mall job in
October 1994, it is clear that the evidence supporting
the allegations of 8(b)(4)(D) conduct against Local 67
and Local 25 consists of their threats to file jurisdic-
tional grievances with the JCB, their filing of such a
grievance, and their claims on the work in dispute in
connection with the JCB grievance procedure. Thus, at
the Woodfield Mall, Juergensen of Local 67 claimed
the tile setting work and threatened to file jurisdic-
tional claims wherever the Employer did tile setting
work with its Local 98T-represented employees. In
fact, both Local 67 and Local 25 did file a jurisdic-
tional dispute claim with the JCB and received an
award in their favor. Juergensen then returned to the
worksite, reinforced by the JCB award, to claim the
tile setting work again. At the Old Orchard Mall on
October 12, it is apparent that the work claim of Local
67, if not that of Local 25 as well, related to the prior
JCB award.We find that the activity of Local 67 and Local 25before the JCB, and any threats and statements relating
to such activity, involved an arguably meritorious
work-assignment grievance prior to any 10(k) deter-
mination by the Board. Conduct of this kind does not
violate Section 8(b)(4)(D). See Longshoremen ILWULocal 7 (Georgia Pacific), 291 NLRB 89 (1988), affd.sub nom. Georgia-Pacific Corp. v. NLRB, 892 F.2d130 (D.C. Cir. 1989); Brockton Newspaper Guild (En-terprise Publishing), 275 NLRB 135 (1985). We notethat, as found above, the Employer is not in fact bound
by the JCB procedure because it has not consented to
it. However, Local 67's and Local 25's assertion that,
under the Trades Council's constitution and bylaws,
the Employer is subject to the JCB's jurisdiction be-
cause of its collective-bargaining agreement with Local
98T is sufficient to meet the ``arguably meritorious''
standard. That the JCB found merit in their grievance
further establishes the ``arguably meritorious'' nature
of their claim. See Georgia Pacific, supra at 93. Ac-cordingly, we conclude that the record does not pro-
vide adequate evidence of reasonable cause to believe
that Local 67 and Local 25 violated Section
8(b)(4)(D).Concerning Respondent Local 98T, however, weconclude that the evidence is sufficient to find reason-
able cause to believe that Section 8(b)(4)(D) was vio-
lated. On October 12, 1994, at the Old Orchard Mall 572DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6We decline to quash the notice of hearing because we concludethat there is reasonable cause to believe that Respondent Local 98Tviolated Sec. 8(b)(4)(D). However, because we would have quashed
the notice had it issued only against Respondent Local 25 and Re-
spondent Local 67, we refer their motions to quash with respect to
Cases 13±CD±504 and 13±CD±505 to the Regional Director, who
must take the same action that would have been required had the
Board in fact quashed the notice of hearing. See Laborers (VernonConstruction), 298 NLRB 797 fn. 4 (1990).7There is no record evidence concerning any Board certificationsrelevant to the determination of this dispute.worksite, during an argument with Juergensen, Quagliaof Local 98T stated, and was overheard by the Em-
ployer, that his Local would strike the Employer and
picket the worksite if the tile setting and finishing
work were reassigned. This is coercive conduct within
the meaning of Section 8(b)(4)(D).6In sum, there is reasonable cause to believe that Re-spondent Local 98T has violated Section 8(b)(4)(D) of
the Act. In addition, we have found that there is no
agreed-upon method binding all the parties to a vol-
untary adjustment of the dispute within the meaning of
Section 10(k) of the Act. Therefore, we find that the
dispute is properly before the Board for determination.E. Merits of the DisputeSection 10(k) requires the Board to make an affirm-ative award of disputed work after considering various
factors. NLRB v. Electrical Workers IBEW Local 1212(Columbia Broadcasting), 364 U.S. 573 (1961). TheBoard has held that its determination in a jurisdictional
dispute is an act of judgment based on common sense
and experience, reached by balancing the factors in-
volved in a particular case. Machinists Lodge 1743(J.A. Jones Construction)
, 135 NLRB 1402 (1962).The following factors are relevant in making the de-termination of this dispute.1. Collective-bargaining agreements7It is undisputed that the Employer has a collective-bargaining agreement with Local 98T which covers the
tile setting and tile finishing work at issue. We find
that this factor favors an award of the work to employ-
ees represented by Local 98T.2. Employer preference and past practiceThe Employer's practice has been to assign the dis-puted work to its employees represented by Local 98T.
The Employer's stated preference is to continue such
assignments. Accordingly, this factor favors an award
of the disputed work to the Local 98T-represented em-
ployees.3. Area and industry practiceIt is undisputed that in the Chicago metropolitanarea the practice established by unionized contractors
has been to assign tile setting work to employees rep-resented by Local 67 and tile finishing work to em-ployees represented by Local 25. We find that this fac-
tor favors an award of the disputed work to employees
represented by Local 67 and Local 25.4. Economy and efficiency of operationsWork rules governing Local 67's relationships withcontractors require that Local 67-represented employ-
ees perform only tile setting work; similarly, work
rules governing Local 25's employment relationships
limit Local 25-represented employees to performing
tile finishing work exclusively. On the other hand, em-
ployees represented by Local 98T perform both tilesetting and tile finishing work for the Employer. The
Employer asserts that, as a small contractor, the func-
tional flexibility that this affords makes the Employer's
operation more efficient and economical because its
employees are each able to be given a wider variety
of work assignments. We find that the economy and
efficiency factor favors an award of the disputed work
to Local 98T-represented employees.5. Relative skillsThe evidence indicates that the Local 98T-rep-resented workers employed by the Employer have tile
setting and tile finishing skills which are more than
adequate for the Employer's purposes. The evidence
also indicates that Local 25 and Local 67 are able to
supply sufficiently skilled workers in the tile setting
and finishing trade. In addition, Local 25 and Local 67
operate tile trade apprenticeship programs to maintain
a supply of skilled workers in the area. Witnesses for
Local 98T testified that Local 98T intends to establish
an apprenticeship program in the tile trade in the fu-
ture.We find that the relative skills factor does not favoran award of the disputed work to Local 98T-rep-
resented employees or to employees represented by
Locals 67 and 25.6. Prior jurisdictional dispute determinationsLocal 25 and Local 67 contend that two prior juris-dictional dispute determinations indicate that an award
of the work in the instant case should be made to em-
ployees represented by them. The first involved a de-
termination by the DuPage County (Illinois) Arbitra-
tion Board in September 1991 awarding tile setting
work to Local 67-represented employees (and, assert-
edly, awarding tile finishing work to Local 25-rep-
resented employees) rather than awarding the work to
employees represented by Local 98T. This determina-
tion did not involve the Employer and there is no anal-
ysis in support of the award on this record. The second
award involved the JCB's September 21, 1994 deter-
mination of the claim filed by Locals 25 and 67 con-
cerning the Employer's Woodfield Mall job. As set 573MARBLE WORKERS LOCAL 67 (FISHER & REID TILE CO.)forth above, the JCB awarded the setting and finishingwork to employees represented by Locals 67 and 25
rather than to Local 98T-represented employees. Al-
though the JCB determination related to work per-
formed by the Employer, there is no supporting analy-
sis for the award on this record, and the determination
is limited to the Woodfield Mall worksite.In light of the above, we find that the evidence insupport of this factor does not favor an award of the
disputed work to employees represented by Locals 67
and 25 or to Local 98T-represented employees. See,
e.g., Iron Workers Local 1 (Fabcon), 311 NLRB 87,92±93 (1993); Iron Workers Local 395 (CalumetFlexicore), 288 NLRB 25, 27±28 (1988).ConclusionsAfter considering all the relevant factors, we con-clude that the Employer's employees represented by
Local 98T are entitled to perform the work in dispute.
We reach this conclusion relying on the factors of col-
lective-bargaining agreements, employer preference
and past practice, and economy and efficiency of oper-
ations. In making this determination, we are awarding
the work to the Employer's employees represented by
Local 98T, not to that Union or its members.Scope of the AwardThe Employer and Local 98T have requested abroad work award, apparently covering a large seg-ment of northern Illinois where the jurisdictions ofLocal 98T, Local 67, and Local 25 coincide. We find
a broad award inappropriate in this case. The Union
which we have found reasonable cause to believe has
engaged in 8(b)(4)(D) coercion is Local 98T, and it is
to the employees represented by Local 98T that we are
awarding the disputed work and to whom the Em-
ployer wishes to continue to assign it. We have found
no reasonable cause to believe that either Local 25 or
Local 67 has engaged in activity in violation of Sec-
tion 8(b)(4)(D). In such circumstances, the Board has
declined requests for areawide awards. See, e.g., La-borers (Harris Masonry), 303 NLRB 313, 315 (1991);see also Electrical Workers IBEW Local 104 (StandardSign), 248 NLRB 1144, 1147±1148 (1980). Accord-ingly, our determination is limited to the controversy
that gave rise to this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes the fol-lowing Determination of Dispute.Employees of Fisher & Reid Tile Co., Inc., rep-resented by Tile, Marble, Terrazzo, Finishers, Shop-
workers and Granite Cutters Local 98T, UBCJA, are
entitled to perform tile setting and tile finishing work
at the Employer's jobsite at the Old Orchard Mall,
Skokie, Illinois.